                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

EDWARD SWAIM,                                   )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 4:18-CV-1202 DDN
                                                )
MISSOURI STATE PUB. DEF. OFF., et al.,          )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. When the Court dismissed this action, it certified in writing that an appeal would not be

taken in good faith. The motion will be denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal [Doc. #11] is DENIED.

       Dated this!d!:day of December, 2018.



                                             ~~ RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE
